Citation Nr: 1702992	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-01 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a right hip disorder.

4.  Entitlement to service connection for neuropathy affecting the right lower extremity.

5.  Entitlement to service connection for headaches claimed as due to brain injury.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a sleep disorder.

8.  Entitlement to an evaluation in excess of 20 percent for right elbow arthralgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from April 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The issues of entitlement to service connection for a right hip disorder, neuropathy of the right lower extremity, and a low back disorder arise from the July 2011 rating decision, and the remaining issues arise from the April 2012 rating decision.  The Veteran testified at a Board hearing in May 2014.  A transcript of that hearing is of record.  This matter was previously before the Board in February 2015 at which time the case was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  

In October 2016, the Board informed the Veteran that the Veterans Law Judge who conducted the May 2014 hearing was no longer employed by the Board and provided the Veteran with the opportunity testify at another Board hearing pursuant to 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Thereafter, in October 2016, the Veteran informed the Board that he did not wish to appear at another Board hearing, and he requested that his case be considered on the evidence of record.  

In June 2016, additional evidence was received by the AOJ which was after the issuance of the last Supplemental Statement of the Case (SSOC) in June 2015.  This evidence consists of VA outpatient treatment records and examination reports dated from April 2015 to June 2016.  To the extent that some of these records are new, they are not pertinent to the issue being decided below, i.e., entitlement to a higher than 20 percent evaluation for right elbow arthralgia.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

With the exception of the issue of entitlement to an evaluation in excess of 20 percent for right elbow arthralgia, the issues as noted on the title page of this decision are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's right elbow arthralgia is manifested by flexion limited to 90 degrees with pain, and functional loss due to pain and during flareups.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent, to 30 percent, for right elbow arthralgia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5206 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance in developing their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Regarding the issue being decided below, i.e., entitlement to an evaluation greater than 20 percent for right elbow arthralgia, VA notified the Veteran in January 2012 of the information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently adjudicated in a June 2015 SSOC.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate this claim including the Veteran's service treatment records and pertinent postservice treatment records.  As is explained in the remand below, there appear to be outstanding records from the Social Security Administration (SSA) that pertain to a pending appeal in 1995 for SSA benefits.  While such records may be pertinent to the Veteran's pending claims for service connection, they are not deemed pertinent to his October 2011 claim for an increased rating for right elbow arthralgia.  See Francisco v. Brown, 7 Vet. App. 55 (1994) (it is the present level of disability is of primary concern in determining the current rating to be assigned).  For these reasons, there is no prejudice to the Veteran in proceeding with a decision on this issue at this time rather than remanding the case to the AOJ for its review of this evidence in the first instance.  38 C.F.R. § 20.1304(c).  The Veteran has also been afforded adequate VA examinations in February 2012 and June 2015.  In addition, as noted, the Veteran testified at a Board hearing in May 2014.  During the hearing the Veterans Law Judge clarified the issues on appeal, and elicited testimony from the Veteran.  The actions of the VLJ supplement the VCAA and comply with any related duties required during a hearing.  38 C.F.R. § 3.103.  

In short, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication of the claim for a higher than 20 percent evaluation for right elbow arthralgia.  38 C.F.R. § 3.159 (c).

II.  Facts

Service treatment records show that the Veteran sustained multiple lacerations to his right forearm and elbow due to a motorcycle accident in August 1969.  While hospitalized, surgical sutures were applied to the right forearm and elbow.

In January 1971, the RO granted service connection for right elbow scar and assigned a noncompensable evaluation.  

In April 2011, the Veteran filed a claim for an increased rating for his right elbow disability.  In adjudicating this claim in July 2011, the RO assigned a separate 10 percent evaluation for arthralgia, right elbow, effective April 2011.    

In October 2011, the Veteran informed VA in writing that he wished to be reevaluated for his right elbow arthralgia and that he was experiencing symptoms of swelling and limitation of motion.

Range of motion findings of the right elbow at a VA examination in February 2012 revealed flexion to 90 degrees with pain at 90 degrees, and extension to 0 degrees without pain.  Findings remained the same after repetitive motion testing.  Strength was 4/5 for flexion and 5/5 for extension of the right elbow.  There was no evidence of ankylosis of the right elbow or flail joint.  The examiner reported that the Veteran had limited motion and pain over the olecranon and triceps area.  He stated that the Veteran also had arthritis of the right elbow by x-ray.  He reported that, in terms of the Veteran's ability to work, he had decreased active range of motion, pain inhibited duration of strength effort, resting pain, numbness/paresthesias.  He stated that this would limit efficiency of carrying/pulling/pushing/lifting, and duration of muscle actions would be limited in duration of effort and decreasing speed of completion of attempted tasks; difficulty with on/off clothing.  

The Veteran testified in May 2014 that he had right elbow swelling and worsening right elbow pain.  

A VA examination report in June 2015 shows that the Veteran is right hand dominant.  This report contains the Veteran's complaint that his right elbow is always painful and that he experiences flare-ups in the right elbow that go from being really sensitive to swollen and can last up to a couple of weeks.  He stated that the bad flare-ups occur four times a year and they are "absolutely horrible."  The examiner also reported that the Veteran had functional loss due to pain and swelling.  Range of motion findings included flexion to 90 degrees, extension to 0 degrees, and supination to 80 degrees and pronation to 75 degrees.  Objective findings revealed that the olecranon was always sensitive to pressure and palpation, and there was no additional function loss or limited motion following at least three repetitions.  The Veteran did not have muscle atrophy, reduction in muscle strength, ankylosis, or flail joint.  Also, he did not have nonunion or malunion of any bone.  

The examiner found that the Veteran's pain significantly limited functional ability with flare ups.  He also remarked that the examination was medically consistent with the Veteran's statements describing functional loss.  In terms of additional loss of range of motion, he reported that he was not seeing the Veteran during a flare-up and he noted that he was conducting a onetime limited examination.  He went on to report that it was impossible to quantify any possible loss of range of motion from pain that would occur during a flare up.  He further noted that the Veteran had right elbow arthritis secondary to his service-connected right elbow injury per a previous compensation and pension examination report.  Occupationally, he found that the Veteran was limited due to decreased active range of motion, resting pain, and intermittent swelling of the right elbow.  He added that the Veteran would be unable to perform heavy lifting, or repetitive pulling or pushing against resistance with the affected elbow.


III.  Law and Regulations

General Rating Provisions

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Pertinent Rating Criteria

In the instant appeal, as the Veteran retains motion of the elbow during the period on appeal, and examination findings show there is no impairment or damage to the bones of the forearm, Codes 5205 (ankylosis), 5211 (impairment of the ulna), or Code 5212 (impairment of the radius) are not for application.  Similarly, the joint itself is shown to be intact with notations of no flail joint; therefore, rating as a flail joint is not appropriate (Codes 5209, 5210).  38 U.S.C.A. § 4.71 a.

The remaining Codes address limitations of motion in various planes.  Normal ranges of motion of the elbow and forearm are 0 degrees to 145 degrees in elbow flexion.  Normal range of motion of the forearm is 0 to 80 degrees in pronation and 0 to 85 degrees in supination.  38 C.F.R. § 4.71, Plate I.  As set out above, in evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Under Diagnostic Code 5206, a 10 percent rating is warranted when forearm flexion of the major arm is limited to 100 degrees, a 20 percent rating is warranted when forearm flexion is limited to 90, a 30 percent rating is warranted when forearm flexion is limited to 70 degrees and a 40 percent rating is warranted when forearm flexion is limited to 55 degrees, and a 50 percent rating is warranted for forearm flexion to 45 degrees.  38 C.F.R. § 4.71a, Code 5206.

Code 5207 provides that a 10 percent rating is warranted when forearm extension of the major arm is limited to 45 or 60 degrees, a 20 percent rating is warranted when forearm extension is limited to 75, a 30 percent rating is warranted when forearm extension is limited to 90 degrees, a 40 percent rating is warranted when forearm extension is limited to 100 degrees, and a 50 percent rating is warranted when forearm extension is limited to 110 degrees.  38 C.F.R. § 4.71a, Code 5207.

If both flexion and extension are limited, the combination thereof may be rated as 20 percent disabling for the major or minor arm under Code 5208.  Flexion must be limited to 100 degrees, and extension to 45 degrees. 38 C.F.R. § 4.71a, Code 5208.  

Finally, Code 5213 provides evaluations for impairments of supination and/or pronation.  For the major limb, a 10 percent rating is warranted for limitation of supination to 30 degrees or less, and a 20 percent rating is warranted for limitation of pronation if motion is lost to any degree beyond the last quarter of the arc of movement, and a 30 percent rating if motion is lost beyond the middle of arc.  If the bone is fused, and the major arm is fixed in moderate pronation, a 20 percent rating is assigned.  A 30 percent rating is assigned if the arm is fixed in full pronation.  Fixation in supination or hyperpronation is rated at 40 percent.  38 C F R § 4.71a, Code 5213.

In addition to these joint-specific Codes, the rating schedule provides that traumatic arthritis may be rated under Code 5010, which directs that the criteria of Code 5003, for degenerative arthritis be applied.  Code 5003, for degenerative arthritis, provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  

Note (1) provides that the 20 percent and 10 percent ratings based on X- ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Code 5003. 

Simultaneous ratings under multiple Codes is possible, where the rating criteria, and hence the symptoms supporting the evaluations, do not overlap.  For example, limitations in flexion and extension, which are different planes, may be rated together.  However, simultaneous rating under Code 5003, which does not specify a plane for the painful or limited motion it considers, cannot be combined with another limitation of motion Code.  See generally VAOPGCPREC 23-97, VAOPGCREC 9-98, and VAOPGCPREC 9-04; 38 C.F.R. § 4.14.

IV.  Discussion

The AOJ's assignment of a 20 percent rating for the Veteran's right elbow arthralgia in December 2012 is based on findings at a VA examination in February 2012 that revealed reduced strength on flexion of 4/5, and increased limitation of motion on flexion to 90 degrees with pain.  Pursuant to Code 5206, a 20 percent rating is warranted for flexion of the major forearm limited to 90 degrees.  However, in addition to pain on motion, the examiner noted that the Veteran had functional loss and/or functional impairment of the right elbow and forearm.  He explained that the Veteran had decreased active range of motion, pain inhibited duration of strength effort, resting pain, numbness/paresthesias.  He also said that this would limit efficiency of carrying/pulling/pushing/lifting, and duration of muscle actions would be limited in duration of effort decreasing speed of completion of attempted tasks; difficulty with on/off clothing.  Similar findings are noted on a June 2015 VA examination report to include flexion limited to 90 degrees as well as functional loss due to pain and swelling.  

Neither the February 2012 examiner nor the June 2015 examiner provided an estimate for functional loss in terms of additional degrees of limited motion; however, the June 2015 VA examiner did report that the Veteran's pain significantly limited functional ability with flare ups.  In regard to flare ups, the Veteran reported that he experiences flare-ups in the right elbow that go from being really sensitive to swollen and can last up to a couple of weeks.  He stated that the bad flare-ups occur four times a year and he described them as being "absolutely horrible."  The Veteran is competent to report on what he sees and feels such as pain, lost motion, and swelling.  See Layno v. Brown, 6 Vet. App. 465 (1994).

In light of the foregoing, to include consideration of Deluca factors which in this case includes weakness on flexion as well as functional loss due to pain and severe flare-ups, the Board finds that the evidence demonstrates a disability picture that more closely approximates by analogy right elbow flexion limited to 70 degrees.  

Higher ratings under Code 5207 for limitation on extension, Code 5208 for forearm flexion limited to 100 degrees and extension to 45 degrees, and Code 5213 for limitation of pronation and supinations are not warranted due to the simple fact that findings do not support the criteria for compensable ratings.  

The Board has considered the Court's recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the proper interpretation of the final sentence of 38 C.F.R. § 4.59, which states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint," was addressed.  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Here, pertinent VA examinations of the right elbow did not include passive range of motion, but did include consideration of pain on weight bearing and range of motion of the opposite undamaged joint (left elbow).  Findings also included range of motion after repetitive motions.  In short, the Board finds that the testing that was conducted during the VA examinations affords an accurate measurement of the most limited range of motion of the Veteran's right elbow as passive range of motion tends to yield a less restrictive range of motion.

The Board has also considered the extraschedular rating provisions of 38 C.F.R. § 3.321 (b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected right elbow arthralgia is so exceptional or unusual as to warrant referral to the Director, Compensation Service for the assignment of a higher rating on an extra-schedular basis for any time during the appeal period.  See 38 C.F.R. § 3.321 (b)(1).

A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation for the appeal period with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology to include limited painful motion, especially during flare ups.  As the rating criteria reasonably describe the Veteran's disability level and symptomatology, his disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App.111, 115-16 (2008); see also Yancy v. McDonald, 27 Vet.App. 484, 495 (2016) (noting that "the first Thun element compares a claimant's symptoms to the rating criteria").  The evidence does not show anything unique or unusual about the Veteran's right elbow symptoms that would render the schedular criteria inadequate.

Accordingly, the Board finds that the requirements for referral for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  See Thun, 22 Vet. App. at 115-16.  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating). 
Also, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  There is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions insofar as they impact the disability picture of the disability presently on appeal.  See Yancy, 27 Vet. App. at 495 (clarifying that, "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extraschedular ratings").  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1) for this disability.

For the foregoing reasons, the Board finds that the weight of evidence more closely approximates the criteria for a 30 percent disability for the Veteran's right elbow arthralgia.  Accordingly, a 30 percent rating for right elbow arthralgia is granted.  In reaching this determination, the Board has considered whether staged ratings are appropriate in the present case; however, as the disability being evaluated did not significantly change during the appeal period, a uniform evaluation of 30 percent is warranted for the duration of the appeal period.  See Fenderson v. West, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet.App. 505 (2007).  

ORDER

An increased evaluation, to 30 percent, for right elbow arthralgia is granted.


REMAND

There appear to be outstanding records from the Social Security Administration (SSA) that must be obtained in regard to the Veteran's claims for service connection.  In this regard, the record contains a May 1996 private progress note that states that the Veteran's records beginning in May 1995 had been released to the Office of Hearings and Appeals, SSA.  To date, it does not appear that any attempt has been made to obtain these records.  Thus, pursuant to VA's duty assist, the Board finds that the Veteran's SSA records may be pertinent to the claims on appeal and should be requested.  See 38 C.F.R. § 3.159 (c)(2) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In addition, in specific regard to the Veteran's claim for service connection for a low back disability, private outstanding treatment records have been identified which are pertinent to this claim.  More specifically, a February 1994 private progress note shows that the Veteran had a seven year history of back pain secondary to a herniated disc and that he finally decided to have surgery (at L4, L5) in 1992 at St Mary's Hospital in Rochester.  This note also shows that the Veteran injured his back at work two years earlier.  As these pertinent identified records are not on file, an attempt should be made to obtain them.  38 U.S.C.A. § 5103A(b).

Lastly, the Veteran testified in May 2014 that he was treated by Dr. S. for sleep apnea.  As these records do not appear to be on file, such records, along with any additional records that the Veteran identifies, should be obtained and associated with the Veteran's electronic claims file.  38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the opportunity to identify any additional relevant treatment records, from either private or VA facilities that pertain to the claims on appeal that have not yet been associated with the claims file.  These records should specifically include treatment with Dr. S. for sleep apnea and records related to surgery (at L4, L5) in 1992 at St Mary's Hospital in Rochester. Appropriate steps should be taken to obtain any such identified records, as well as to update any outstanding VA medical records.  All reasonable attempts should be made to obtain such records.

2.  Associate with the claims file SSA documents, including the medical records upon which the decision regarding SSA benefits was predicated.

3.  Thereafter, the case should be reviewed with consideration of the additional evidence and any additional development that is deemed appropriate should be undertaken.  If any benefit being sought is not granted, the appellant and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÈ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


